Exhibit 10.1

 

 

SHAREHOLDERS’ AGREEMENT

of

FREESCALE SEMICONDUCTOR HOLDINGS I, LTD.

Dated as of June 1, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND CONSTRUCTION

     1   

1.1

  

Definitions

     1   

1.2

  

Construction

     1   

ARTICLE II REPRESENTATIONS AND WARRANTIES

     2   

2.1

  

Representations and Warranties

     2   

ARTICLE III BOARD OF DIRECTORS

     3   

3.1

  

Composition of the Board of Directors

     3   

ARTICLE IV REQUIRED APPROVALS

     6   

4.1

  

Actions that Require Majority Sponsor Approval

     6   

ARTICLE V AFFILIATE TRANSACTIONS

     9   

5.1

  

Sponsor Transactions

     9   

5.2

  

Board Approval

     9   

5.3

  

Restriction on Amendment of Sponsor Transaction Provisions

     9   

ARTICLE VI CORPORATE OPPORTUNITIES

     9   

6.1

  

Business Opportunities

     9   

6.2

  

Exclusion of Affiliates and Portfolio Companies

     10   

ARTICLE VII INFORMATION

     10   

7.1

  

Information

     10   

7.2

  

Permitted Shared Information

     10   

7.3

  

Confidentiality

     10   

7.4

  

Public Announcements

     11   

ARTICLE VIII FEES AND EXPENSES

     11   

8.1

  

Fees

     11   

8.2

  

Expenses

     11   

ARTICLE IX TERMINATION

     11   

9.1

  

Termination of Agreement

     11   

9.2

  

Termination with respect to Sponsors

     11   

ARTICLE X MISCELLANEOUS

     11   

10.1

  

Notices

     11   

10.2

  

Entire Agreement

     12   

10.3

  

Effect of a Waiver of Consent

     12   

10.4

  

Amendment or Restatement

     13   

10.5

  

Binding Effect

     13   

10.6

  

Third Parties

     13   



--------------------------------------------------------------------------------

10.7

  

Assignment

     13   

10.8

  

Specific Performance

     14   

10.9

  

Fiduciary Duties; Exculpation Clause

     14   

10.10

  

No Recourse

     14   

10.11

  

Governing Law; Severability; Limitation of Liability

     14   

10.12

  

Applicable Law

     16   

10.13

  

Further Assurances

     16   

10.14

  

Several Obligations

     16   

10.15

  

Counterparts

     16   

10.16

  

VCOC

     16   

10.17

  

Scope of Agreement

     16   

EXHIBIT A DEFINED TERMS

     A-1   

SCHEDULE I

  

SCHEDULE II

  

SCHEDULE III

  

SCHEDULE IV

  

SCHEDULE V

  

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Affiliate

     A-1   

Agreement

     1   

Audit Committee

     5   

Bermuda Companies Act

     A-1   

Blackstone Investors

     A-1   

Board

     2   

Board Committees

     5   

Board Independence Requirements

     3   

Bye-laws

     A-1   

Carlyle Investors

     A-1   

Change of Control

     A-2   

Closing Date

     A-2   

Company

     1   

Compensation Committee

     5   

Confidential Information

     9   

Controlled Company

     A-2   

Creditors’ Rights

     A-2   

Damages

     A-2   

Director

     2   

Effective Time

     A-2   

Exchange Act

     A-2   

Finance Committee

     5   

Governing Documents

     A-2   

Governmental Authority

     A-2   

Information

     A-3   

Initial Public Offering

     A-3   

Initial Shareholder

     1   

Insider Trading Policy

     A-3   

Investor

     A-3   

Investors Agreement

     A-3   

Law

     A-3   

Majority Sponsor Approval

     A-3   

Memorandum

     A-3   

Nominating and Corporate Governance Committee

     5   

Officer

     A-3   

Parties

     1   

Permira Investors

     A-4   

Permitted Transferee

     A-4   

Person

     A-4   

Public Offering

     A-4   

Registration Rights Agreement

     A-4   

Representatives

     A-4   

Resign, Resigning or Resignation

     A-4   

SEC

     A-4   

 

iii



--------------------------------------------------------------------------------

Securities Act

     A-4   

Shares

     A-5   

Sponsor

     1   

Sponsor Designees

     3   

Sponsor Transaction

     A-5   

Sponsors

     1   

Subsidiary

     A-5   

TPG Investors

     A-5   

Transfer

     A-5   

VCOC Investor

     15   

Warrant

     A-5   

 

iv



--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT

This SHAREHOLDERS’ AGREEMENT (the “Agreement”) is dated as of June 1, 2011, by
and among Freescale Holdings L.P., an exempted limited partnership established
under the laws of the Cayman Islands (the “Initial Shareholder”), Freescale
Semiconductor Holdings I, Ltd., a Bermuda exempted limited liability company
(the “Company”), each of the Blackstone Investors (as defined herein), each of
the Carlyle Investors (as defined herein), each of the Permira Investors (as
defined herein); and each of the TPG Investors (as defined herein). Each of the
TPG Investors, the Blackstone Investors, the Carlyle Investors and the Permira
Investors are collectively referred to herein as the “Sponsors”, and each of
them is referred to as a “Sponsor”). The Sponsors, the Initial Shareholder and
the Company are collectively referred to herein as the “Parties,” and each of
them is referred to as a “Party.” This Agreement shall become effective upon the
Effective Time.

RECITALS

WHEREAS, immediately after the Closing Date, the Initial Shareholder will hold
Shares (as hereinafter defined), and the Sponsors will hold limited partnership
interests in the Initial Shareholder; and

WHEREAS, subject to the terms and conditions herein, the Parties desire to enter
into this Agreement to provide for certain rights and obligations of the
Parties.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereto hereby agree
as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. Capitalized terms used in this Agreement but not defined in the
body hereof shall have the meanings ascribed to them in Exhibit A.

1.2 Construction. Unless the context requires otherwise: (a) pronouns in the
masculine, feminine and neuter genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa, (b) the term “including” shall be construed to be expansive
rather than limiting in nature and to mean “including, without limitation,”
(c) references to Articles and Sections refer to Articles and Sections of this
Agreement, (d) the words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole,
including the Exhibits and Schedules attached hereto, and not to any particular
subdivision unless expressly so



--------------------------------------------------------------------------------

limited, and (e) references to Exhibits and Schedules are to the items
identified separately in writing by the parties hereto as the described Exhibits
or Schedules attached to this Agreement, each of which is hereby incorporated
herein and made a part hereof for all purposes as if set forth in full herein.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties. Each Party hereto represents and warrants to
each other Party that, as of the date hereof:

2.1.1 Such Party has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery
and performance by such Party of this Agreement have been duly authorized by all
necessary action;

2.1.2 This Agreement has been duly and validly executed and delivered by such
Party and constitutes the binding obligation of such Party enforceable against
such Party in accordance with its terms, subject to Creditors’ Rights;

2.1.3 The execution, delivery, and performance by such Party of this Agreement
will not, with or without the giving of notice or the lapse of time, or both,
(i) violate any provision of Law to which such Party is subject, (ii) violate
any order, judgment, or decree applicable to such Party, or (iii) conflict with,
or result in a breach or default under, any term or condition of any agreement
or other instrument to which such Party is a party or its Governing Documents,
certificate of incorporation or by-laws, certificate of limited partnership or
partnership agreement, or certificate of formation or limited liability company
agreement, as applicable, except where such conflict, breach or default would
not reasonably be expected to, individually or in the aggregate, have a
materially adverse effect on such Party’s ability to satisfy its obligations
hereunder; and

2.1.4 No consent, approval, permit, license, order or authorization of, filing
with, or notice or other action to, with or by any Governmental Authority or any
other Person, is necessary, on the part of such Party to perform its obligations
hereunder or to authorize the execution, delivery and performance by such Party
of its obligations hereunder, except where such consent, approval, permit,
license, order, authorization, filing or notice would not reasonably be expected
to, individually or in the aggregate, have an adverse effect on such Party’s
ability to satisfy its obligations hereunder or any agreement or other
instrument of such Party.

 

2



--------------------------------------------------------------------------------

ARTICLE III

BOARD OF DIRECTORS

3.1 Composition of the Board of Directors.

3.1.1 The Board of Directors of the Company (the “Board”) shall be composed as
follows:

 

  (a) For so long as the Company is a Controlled Company, the Board shall be
composed of not more than twelve (12) individuals (each, a “Director”), and will
be composed as follows:

 

  (i) Eight (8) individuals shall be nominated by the Board upon the direction
of the Initial Shareholder, of which each of the Blackstone Investors, the
Carlyle Investors, the Permira Investors and the TPG Investors shall have the
right, but not the obligation, to designate two (2) directors (collectively, the
“Sponsor Designees,” and each individually, a “Sponsor Designee”);

 

  (ii) One (1) director shall be the Chief Executive Officer of the Company in
office from time to time; and

 

  (iii) Such number of additional directors nominated by the Board, acting upon
the recommendation of the Nomination and Corporate Governance Committee, that
meet the then current standards to qualify as an independent director under the
Exchange Act and established national securities exchange on which the Shares
are then listed for trading so that the Board and the members of the board
committees contemplated by Section 3.1.5 hereof satisfy the applicable
“independence” requirements (the “Board Independence Requirements”).

 

  (b) For so long as (x) the Company is not a Controlled Company and (y) the
Initial Shareholder and the Sponsors beneficially own in the aggregate at least
20% of the issued and outstanding Shares of the Company, the Board will be
composed as follows:

 

  (i) Four (4) individuals shall be nominated by the Board at the direction of
the Initial Shareholder, of which each of the Sponsors shall have the right, but
not the obligation, to nominate one (1) Sponsor Designee to the Board; provided,
however, that any Sponsor whose Ownership Percentage is less than 2.8% shall not
have the right to nominate a Sponsor Designee pursuant to this
Section 3.1.1(b)(i);

 

3



--------------------------------------------------------------------------------

  (ii) One (1) director shall be the Chief Executive Officer of the Company in
office from time to time; and

 

  (iii) Such number of additional directors nominated by Board, acting upon the
recommendation of the Nominating and Corporate Governance Committee so that the
Board and its committees satisfy then applicable Board Independence
Requirements.

 

  (c) At such time as the Initial Shareholder and the Sponsors beneficially own
in the aggregate less than 20% of the issued and outstanding Shares of the
Company, each of the Sponsors whose Ownership Percentage is at least 5% shall
have the right, but not the obligation, to nominate one (1) Sponsor Designee and
any remaining directors shall be nominated by the Board acting upon the
recommendation of the Nominating and Corporate Governance Committee so that the
Board and its committees satisfy then applicable Board Independence
Requirements.

 

  (d) To the extent that issued and outstanding Shares of the Company held by
the Initial Shareholder are distributed to the Sponsors, each Sponsor with a
right to direct the Initial Shareholder to nominate a director shall have the
right, but not the obligation, to nominate such director directly.

For purposes of this Section 3.1.1, each Sponsor may nominate any individual as
its Sponsor Designee, regardless of whether such individual is considered an
independent director or is affiliated with such Sponsor.

3.1.2 Removal, Resignation, Vacancies.

 

  (a)

Generally. In the event that a vacancy is created on the Board by the death,
disability, Resignation or removal (with or without cause) of a Sponsor Designee
elected pursuant to Section 3.1.1, or if a Sponsor Designee is otherwise unable
to serve for any reason prior to the expiration of his or her term as a
director, then, subject to Section 3.1.2(b), the Governing Documents and
applicable Law, the Sponsor who nominated such Sponsor Designee to the Board
shall be entitled to nominate a replacement to the Board, and the Initial
Shareholder and the Company shall exercise all authority under applicable Law to
give effect to this Section 3.1.2. Subject to Section 3.1.2, the Governing
Documents and applicable Laws, each Sponsor Designee may be removed by, and only
by, the affirmative vote or written consent of the Sponsor who designated such
Sponsor Designee. If, prior to his or her election to the Board, any person is
unable or unwilling to serve as a Sponsor Designee, then the applicable Sponsor
shall, subject to Section 3.1.2, be entitled to designate a replacement. If any
Sponsor entitled to designate a person to fill any directorship fails to do so,
then such directorship shall remain vacant until such Sponsor designates a
person to fill said directorship. If the Initial

 

4



--------------------------------------------------------------------------------

 

Shareholder or a Sponsor is entitled to nominate one or more Sponsor Designees,
and the Initial Shareholder or such Sponsor provides written notice to the
Company of its desire to remove one of its Sponsor Designees from the Board,
(i) the Initial Shareholder or such Sponsor shall take all reasonable action
necessary to procure that such Sponsor Designee resigns from the Board and
(ii) if such Sponsor Designee will not resign, the Initial Shareholder or such
Sponsor agrees that it shall take all reasonable action necessary to effect such
removal as promptly as practicable on request. Without limiting the preceding
provisions, neither the Initial Shareholder nor any Sponsor shall be entitled to
nominate for removal, appointment or re-appointment any Director except for such
Director that it is entitled to nominate for removal, appointment or
re-appointment pursuant to the provisions of this Section 3.1.2.

 

  (b) Vacancies upon a Reduction in Ownership Percentage. To the extent that,
pursuant to Section 3.1.1, there is any reduction in the number of Sponsor
Designees that the Initial Shareholder and the Sponsor is entitled to nominate,
then the Initial Shareholder and the Sponsor shall send a written notice to the
Secretary of the Company stating the name of the Sponsor Designee to be removed
from the Board and, upon receipt of such notice by the Secretary of the Company
(or, in the event such notice is not delivered within ten (10) days after
written request from the Company, such selection of a Sponsor Designee shall be
made by the Board upon the recommendation of the Nominating and Corporate
Governance Committee), such Sponsor Designee shall be removed from the Board,
and the vacancy or vacancies created thereby (and, thereafter, any vacancies
created in that particular directorship) shall be filled by a person designated
by the Board upon the recommendation of the Nominating and Corporate Governance
Committee.

3.1.3. Committees of the Board.

 

  (a) Board Committees. The Board will have an audit committee (the “Audit
Committee”), a nominating and corporate governance committee (the “Nominating
and Corporate Governance Committee”), a compensation committee (the
“Compensation Committee”), a finance committee (the “Finance Committee”) and any
other ad-hoc or standing committees that the Board decides to establish. All of
these committees are collectively referred to as the “Board Committees”.

 

  (b)

Subject to compliance with the Board Independence Requirements, the members of
the Board Committees shall be designated by the Board from among the Directors,
provided that no Board Committee shall be comprised of more than one Sponsor
Designee of a particular Sponsor. Each Sponsor who has at least one Sponsor
Designee on the Board and who does not have a Sponsor Designee on a particular
Board Committee is entitled to designate an “observer” on such Board Committee;
provided, however, that any such Board Committee may request, and

 

5



--------------------------------------------------------------------------------

 

such “observer” shall comply with such request, that the “observer” remove
themselves from all or any portion of a meeting of the Board Committee to the
extent the Board Committee determines removal is appropriate. As of the Closing
Date, the members of the Audit Committee are set forth on Schedule II, the
members of the Nominating and Corporate Governance Committee are set forth on
Schedule III, the members of the Compensation Committee are set forth on
Schedule IV, and the members of the Finance Committee are set forth on Schedule
V.

 

  (c) The Board shall appoint a member of each Board Committee as its chairman.

 

  (d) The powers and responsibilities of each of the Board Committees shall be
as set forth in the Governing Documents.

3.1.4 Cooperation by Initial Shareholder, Sponsors and the Company. The Company
agrees to include in the slate of nominees recommended by the Board, acting on
the recommendation of the Nominating and Corporate Governance Committee, the
persons nominated pursuant to this Article III and to use its best efforts to
cause the election of each such nominees to the Board, including nominating,
recommending election and electing such individuals as Directors as provided
herein. Each of the Initial Shareholder, the Sponsors and the Company agree to
take such action, or refrain from taking such action, as is within its
reasonable control to effect the provisions of this Section 3.1 and to ensure
that the Governing Documents do not, from time to time or at any time, conflict
with the provisions of Section 3.1, including causing any Director nominated
thereby to take or refrain from taking action for the foregoing purpose. Each of
the Initial Shareholder and the Sponsors, as applicable, hereby agrees to take
all actions necessary to call, or cause the Company, the Officers or the
Directors to call, a special or annual meeting of the shareholders of the
Company and to vote all Shares owned or held of record by such Party at any such
annual or special meeting in favor of, or take all actions by written consent in
lieu of any such meeting necessary to cause, the election as Directors of the
Board of those individuals so designated in accordance with, and otherwise to
effect the intent of Section 3.1.

ARTICLE IV

REQUIRED APPROVALS

4.1 Actions that Require Majority Sponsor Approval. In addition to any other
approval required by the Governing Documents or by applicable Law, and until
such time as the Company is no longer a Controlled Company, Majority Sponsor
Approval shall be required for the Company or any of its Subsidiaries to take
any of the following actions, and the Company and its Subsidiaries shall not
take any of the following actions without Majority Sponsor Approval:

 

  (a) Change of Control. Enter into or effect a Change of Control.

 

6



--------------------------------------------------------------------------------

  (b) Certain Dispositions. Directly or indirectly, enter into or effect any
transaction or series of related transactions, involving the sale, lease,
license, exchange or other disposal (including by merger, amalgamation,
consolidation, sale of stock or sale of assets) by the Company or any of its
direct or indirect Subsidiaries of any assets (including equity interests in any
Person and any licenses) having a fair market value or for consideration having
a fair market value (in each case as reasonably determined by the Board) in
excess of $150,000,000, other than transactions solely between and among the
Company and its wholly owned Subsidiaries.

 

  (c) Certain Acquisitions and Joint Ventures. Enter into or effect (i) any
transaction or series of related transactions involving the purchase, rent,
lease, license, exchange or other acquisition (whether by merger, consolidation,
acquisition of stock or acquisition of assets) by the Company or any of its
direct or indirect Subsidiaries of any assets and equity securities of any
Person for consideration or (ii) any joint venture or similar business alliance
involving investment, contribution or disposition by the Company or any of its
direct or indirect Subsidiaries of assets (including stock of Subsidiaries), in
the case of each of (i) and (ii), having a fair market value (as reasonably
determined by the Board) in excess of $150,000,000, other than transactions
solely between and among the Company and its wholly owned Subsidiaries.

 

  (d) Certain Indebtedness. Other than borrowings under any debt agreement which
was previously approved by Majority Sponsor Approval, authorize or permit the
Company or any of its direct or indirect Subsidiaries to (i) incur (or extend,
supplement or otherwise modify any of the material terms of) any indebtedness
(other than intercompany indebtedness among the Company or any of its direct or
indirect Subsidiaries), assume, guarantee, endorse or otherwise as an
accommodation become responsible for the indebtedness of any other Person
(provided that the Company or any of its direct or indirect Subsidiaries may
provide cross-guarantees for any indebtedness that has been approved under this
Section 4.1(d)), issue any debt securities, enter into any agreement under which
it may incur indebtedness or issue debt securities in the future, in an
aggregate amount in excess of $250,000,000 for all such matters or (ii) make any
loan, advance or capital contribution to any Person (other than the Company or
any of its direct or indirect Subsidiaries), in each case outstanding at any
time, in an aggregate amount in excess of $150,000,000 for all such matters.

 

  (e)

Equity Issuances. Authorize, create or issue any equity securities of the
Company or any of its direct or indirect Subsidiaries (except as may be issued
to the Company or any of its wholly owned Subsidiaries), issue any options or
rights to acquire any equity securities of the Company or any of its direct or
indirect Subsidiaries or grant any registration rights in respect of any such
securities, options or rights, except for (i) equity securities issued in any
Public Offering

 

7



--------------------------------------------------------------------------------

 

approved pursuant to Section 4.1(g) or (ii) equity securities, options or rights
to acquire equity securities and piggyback registration rights issued or granted
pursuant to management and employee incentive plans approved by the Board,
(iii) shares of common stock of the Company issued pursuant to the Warrant, or
(iv) other issuances (other than to current or former employees, consultants or
directors) of equity securities or options or rights to acquire equity
securities with a value (as reasonably determined by the Board) not in excess of
$25,000,000 in the aggregate.

 

  (f) Nature of Business. Make any material change in the nature of the business
conducted by the Company and its direct or indirect Subsidiaries.

 

  (g) Public Offering. Register any equity securities of the Company under the
Securities Act in connection with, or consummate, a Public Offering; provided,
however, that no such approval shall be required for the inclusion of any
Registrable Securities (as defined in the Registration Rights Agreement) in any
registration statement relating to a Public Offering pursuant to the exercise by
the holders thereof of piggyback registration rights under Section 4 of the
Registration Rights Agreement, if applicable.

 

  (h) Chief Executive Officer. Hire or remove, with or without cause, or enter
into, renew, retain, materially modify (including a change in responsibilities)
or terminate any employment contract with, the chief executive officer of the
Company from time to time.

 

  (i) Jurisdiction of Incorporation. Authorize or commit to any change in the
jurisdiction of incorporation of the Company.

 

  (j) Commencement or Settlement of Litigation. Commencement, settlement or
compromise of any litigation, proceeding or investigation with a cost or
expected value (for any individual matter or group of related matters) of more
than $50,000,000 or payment, discharge, settlement or satisfaction of any
claims, liabilities or obligations (other than obligations under contracts
relating to the operation of the business of the Company and its direct or
indirect Subsidiaries) in excess of $50,000,000 (for any individual matter or
group of related matters).

 

  (k) Dissolution; Liquidation; Reorganization; Bankruptcy. Dissolve, liquidate
or engage in any recapitalization or reorganization of the Company or any
Subsidiary or initiate a voluntary liquidation, dissolution, receivership,
bankruptcy or other insolvency proceeding involving the Company or any direct or
indirect Subsidiary.

 

8



--------------------------------------------------------------------------------

  (l) Change in Board Size. Increase or decrease the number of directors on the
Board.

ARTICLE V

AFFILIATE TRANSACTIONS

5.1 Sponsor Transactions. In addition to any approval required by Section 4.1,
any Sponsor Transaction shall require the approval of a majority of the
Directors and any Director who is a Sponsor Designee shall abstain from the vote
of the Board on any Sponsor Transaction in respect of which such Sponsor
Designee’s nominating Sponsor or any Affiliate thereof is a party.

5.2 Board Approval. If the Board, having consulted U.S. and Bermuda counsel,
reasonably believes that a particular Sponsor Transaction would require the
approval of the Directors who are not Sponsor Designees, then on or following
the Board’s approval of the Sponsor Transaction the Board shall take all
reasonable steps to obtain the approval of such Directors.

5.3 Restriction on Amendment of Sponsor Transaction Provisions. Each of the
Sponsor Designees agrees that it will not amend, modify or waive Section 5.1,
unless such amendment, modification or waiver is approved by each Sponsor
Designee; provided, that any amendment to the definitions used in Section 5.1
(only to the extent any such amendment would have an effect contrary to the
intent set forth in the section) shall also require the consent of each Sponsor
Designee.

ARTICLE VI

CORPORATE OPPORTUNITIES

6.1 Business Opportunities. Each Sponsor shall have the right to, and shall have
no duty not to, engage in the same or similar business activities or lines of
business as the Company, including those deemed to be competing with the
Company, and in the event that a Sponsor (or any of its Affiliates) acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company, the Sponsor shall have no duty (contractual or
otherwise) to communicate or present such corporate opportunity to the Company
and shall not be liable for breach of any duty (contractual or otherwise) by
reason of the fact that the Sponsor (or any of its Affiliates) directly or
indirectly pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to the
Company. Notwithstanding the foregoing, to the extent that a Sponsor acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company, as a result of an employee or agent of such Sponsor
(or any of its Affiliates) acting in his or her capacity as a Director or as an
officer of the Company, then the Sponsor will present such opportunity to the
Company and may not pursue such opportunity for itself, or direct such
opportunity to another person, unless the Company has declined to pursue such
opportunity.

6.2 Exclusion of Affiliates and Portfolio Companies. Notwithstanding anything
herein to the contrary, Section 6.1 shall not apply to non-fund Affiliates or
portfolio companies of any Sponsor.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

INFORMATION

7.1 Information. Each of the Sponsors acknowledges that the Company is a
publicly listed company and as such is bound by various laws regarding the
provision of information, including the rules and regulations of the SEC, the
established national securities exchange on which the Shares are then listed for
trading and the Bermuda Companies Act. The Company has also adopted the Insider
Trading Policy. Each Sponsor shall, and such Sponsor shall use its reasonable
best efforts to cause its Representatives to, comply at all times with such
laws, rules and regulations and the Company’s Insider Trading Policy. Subject to
any changes required by changes in applicable law, the Parties agree that any
amendments to the Insider Trading Policy shall remain consistent with the terms
of, and not be averse to the rights of the Sponsors promulgated under, this
Agreement.

7.2 Permitted Shared Information. Subject to the foregoing, each Sponsor is
entitled to the same Information and Confidential Information (as defined below)
as provided to its respective Sponsor Designee, subject to maintenance of
adequate procedures to prevent such information from being used in connection
with the purchase or sale of securities of the Company or its direct or indirect
Subsidiaries in violation of applicable Law.

7.3 Confidentiality. Each Sponsor agrees to hold in strict confidence all
Information furnished to it (collectively, “Confidential Information”).
Confidential Information shall not include any information that (i) is or
becomes generally available to the public other than as a result of an
unauthorized disclosure by a Sponsor, (ii) is or becomes available to a Sponsor
or any of its Representatives on a non-confidential basis from a third party
source (other than any other Sponsor or its Representatives), which source, to
the best knowledge of such Sponsor (after reasonable inquiry), is not bound by a
duty of confidentiality to the Company in respect of such Confidential
Information or (iii) is independently developed by a Sponsor. Subject to
applicable Law, each Sponsor may disclose any Confidential Information to its
Representatives (a) to the extent necessary or appropriate in connection with
its investment in the Company or for evaluating and preparing disclosure
pursuant to clause (b) below in the case of professional advisers and agents and
to any Affiliate, partner or member of such Sponsor in the ordinary course of
business, provided that each of such Representatives shall be bound by the
provisions of this Section 7.3 and shall, if requested by the Company, sign an
undertaking agreeing to be bound by this Section 7.3 prior to receiving any
Confidential Information, (b) to the extent necessary for a Sponsor to enforce
its rights under this Agreement, the other agreements entered into in connection
herewith and under the Governing Documents or (c) as may otherwise be required
by Law (including reporting under securities Laws and governmental filings);
provided that such Sponsor takes reasonable steps to minimize the extent of any
such required disclosure, including using reasonable best efforts to obtain a
protective order in any legal proceeding, and provide the Company with notice
describing the disclosure that was or is to be made. If a Sponsor or any of its
Representatives is required by Law or regulation or any legal or judicial
process to disclose any Confidential Information, or disclosure of Confidential
Information is requested by any Governmental Authority having authority over
such Sponsor, such Sponsor shall promptly notify the Company and the other
Sponsors of such requirement so that the Company may at its own expense oppose
such requirement or seek a protective order and request confidential treatment
thereof. If such Sponsor or any of its Representatives is

 

10



--------------------------------------------------------------------------------

nonetheless required, or such a request nonetheless remains outstanding, to
disclose any such Confidential Information, such Sponsor or its Representative
may disclose such portion of such Confidential Information without liability
hereunder.

7.4 Public Announcements. No public announcement or press release concerning the
business of the Company or its direct or indirect Subsidiaries or this Agreement
or any of its provisions shall be made by any Party (or any Affiliate thereof)
that is not the Company, without the prior consent of the Board, which may also
be given in general terms with respect to categories of announcements. This
provision shall not prohibit any public announcement or press release required
to be made by any applicable Laws.

ARTICLE VIII

FEES AND EXPENSES

8.1 Fees. No Sponsor Designee shall receive any director’s or Board fee unless
and to the extent the Board determines otherwise, in which case any such fees
shall be within the framework of the directors’ compensation policy approved
from time to time by the Board.

8.2 Expenses. Sponsor Designees and each Sponsor’s directors, managers,
officers, partners, members, principals, and employees shall be entitled to
reimbursement of all out-of-pocket travel and related expenses incurred by such
Sponsor Designees and each Sponsor’s directors, managers, officers, partners,
members, principals, and employees in connection with their attendance at Board
and Board Committee meetings.

ARTICLE IX

TERMINATION

9.1 Termination of Agreement. This Agreement shall terminate and be of no
further force or effect upon the earlier of (i) the written agreement of all of
the Parties hereto or (ii) such date as the last Sponsor ceases to have an
Ownership Percentage of at least 2.8%.

9.2 Termination with respect to Sponsors. At the time any Sponsor ceases to have
an Ownership Percentage of at least 2.8%, such Sponsor shall cease to be a party
to this Agreement and shall no longer be bound by this Agreement.

ARTICLE X

MISCELLANEOUS

10.1 Notices.

10.1.1 Except as expressly set forth to the contrary in this Agreement, all
notices, requests or consents provided for or required to be given hereunder
shall be in writing and shall be deemed to be duly given if personally
delivered, telecopied and confirmed, or mailed by certified mail, return receipt
requested, or nationally recognized overnight delivery service with proof of
receipt maintained, at the following addresses (or any other address that any
such Party may designate by written notice to the other Parties):

 

  (a) if to the Company, at the address of its principal executive offices; and

 

11



--------------------------------------------------------------------------------

  (b) if to a Sponsor, to the address given for the Sponsor in the books and
records of the Company.

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by nationally
recognized overnight delivery service, be deemed received the first business day
after being sent; and shall, if delivered by mail, be deemed received upon the
earlier of actual receipt thereof or five business days after the date of
deposit in the United States mail.

10.1.2 Whenever any notice is required to be given by Law, the Governing
Documents or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.

10.2 Entire Agreement. This Agreement, the Governing Documents, Registration
Rights Agreement, and the Investors Agreement constitute the entire agreement of
the Sponsors and their Affiliates relating to the Company and supersede all
prior contracts or agreements with respect to the Company, whether oral or
written.

10.3 Effect of a Waiver of Consent. A waiver or consent, express or implied, to
or of any breach or default by any Person in the performance by that Person of
its obligations with respect to the Company is not a consent or waiver to or of
any other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to the Company. Failure on the
part of a Person to complain of any act of any Person or to declare any Person
in default with respect to the Company, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute-of-limitations period has
run.

10.4 Amendment or Restatement.

10.4.1 Amendment of Governing Documents. The Parties agree that any amendments
to the Governing Documents shall remain consistent with the terms of, and not be
adverse to the rights of the Sponsors promulgated under, this Agreement.

10.4.2 Amendment of the Agreement. This Agreement (including any Exhibit or
Schedule hereto) may be amended, supplemented or otherwise modified only by a
written instrument executed by the Company and each Sponsor which has an
Ownership Percentage of at least 2.8% provided that (x) the Parties agree to
amend, supplement or otherwise modify this Agreement as may be necessary to
comply with the Laws, regulations and rules of the established national
securities exchange on which the Shares are then listed for trading, National
Association of Securities Dealers’ automated quotation system and, for a Public
Offering in a jurisdiction other than the United States, any regulated national
securities exchange

 

12



--------------------------------------------------------------------------------

of such jurisdiction, (y) any amendment that disproportionately affects any
Sponsor or adversely imposes any additional material obligations on a particular
Sponsor shall require the consent of such Sponsor and (z) any amendment to
Section 10.4.1 or Article VII that affects any Sponsor shall require the consent
of such Sponsor. No waiver by any Party of any of the provisions hereof will be
effective unless explicitly set forth in writing and executed by the Party so
waiving. Except as set forth in the preceding sentence, no action taken pursuant
to this Agreement, including any investigation by or on behalf of any Party,
will be deemed to constitute a waiver by the Party taking such action or
compliance with any covenants or agreements contained herein. The waiver by any
Party hereto of a breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach.

10.5 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of each Party and their respective heirs, permitted successors,
permitted assigns, permitted distributees and legal representatives; and by
their signatures hereto, each Party intends to and does hereby become bound.

10.6 Third Parties. Nothing expressed or mentioned in this Agreement is intended
or shall be construed to give any Person other than the parties hereto and their
respective permitted successors and assigns any legal or equitable right, remedy
or claim under, in or in respect of this Agreement or any provision herein
contained.

10.7 Assignment. Except as permitted in this Agreement, the rights and
obligations under this Agreement may not be Transferred by any Sponsor hereto,
in whole or in part, to any Person that is not a Sponsor or an Affiliate of a
Sponsor, and any purported Transfer without such consent shall be void and
unenforceable. Without prior Majority Sponsor Approval, the rights and
obligations under this Agreement of any other Party hereto may not be
Transferred, and any purported Transfer without such approval shall be void and
unenforceable. The rights and obligations hereunder, including without
obligation the right to nominate, designate or appoint any member of any of the
Board or any Board Committee, or remove any such nominee, designee or appointee,
are personal to each Sponsor entitled to do so hereunder and may not be assigned
to any Person except with prior Majority Sponsor Approval, provided that each
Sponsor shall be permitted to assign any such right to one or more of its
Affiliates.

10.8 Specific Performance. Each Party acknowledges and agrees that money damages
would not be a sufficient remedy for any breach of the provisions of this
Agreement. In the event of a breach of this Agreement by a Party which breach
threatens irreparable harm to any other Party, such non-breaching Party may seek
specific enforcement or injunctive relief from any court of competent
jurisdiction, which remedies shall not limit, but shall be in addition to, all
other remedies that the non-breaching Parties may have at law or in equity.

10.9 Fiduciary Duties; Exculpation Clause. To the maximum extent permitted by
Law, no Sponsor shall have a fiduciary or similar duty to the other Sponsors, to
the Initial Shareholder, the Company, any of its Subsidiaries or to any
shareholder, creditor, employee or other stakeholder of the Initial Shareholder,
the Company or any of its Subsidiaries, and each Sponsor and the Initial
Shareholder hereby waives any claim relating to a breach of fiduciary or similar
duty it has or may have in connection with any action or inaction by any Sponsor
Designee. Without limiting the foregoing, to the maximum extent permitted by
Law, none of the

 

13



--------------------------------------------------------------------------------

Sponsors and none of the representatives, nominees, designees shall have any
liability for breach or alleged breach of fiduciary or similar duty to the
Sponsors, to the Initial Shareholder, the Company and its Subsidiaries or to any
shareholder, creditor, employee or other stakeholder of any member of the
Initial Shareholder, the Company or its Subsidiaries and is and shall be fully
exculpated from all such liability. Each of the Parties hereby waives any and
all claims it has or may have relating to any such breach or alleged breach of
fiduciary or similar duty. The foregoing shall not be deemed to limit the
obligations of the Sponsors under this Agreement.

10.10 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company, the Initial Shareholder and each Sponsor covenant,
agree and acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner,
shareholder, holder of beneficial interest or member of any Sponsor or of any
Affiliate or assignee thereof, as such, whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other applicable law, it being expressly agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any current or future officer, agent or employee of any
shareholder or any current or future member of any Sponsor or any current or
future director, officer, employee, partner, shareholder, holder of beneficial
interest or member of any Sponsor or of any Affiliate or assignee thereof, as
such, for any obligation of any Sponsor under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

10.11 Governing Law; Severability; Limitation of Liability.

10.11.1 This Agreement and all claims arising out of or based upon this
Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive Laws of the State of
Delaware, except to the extent that the matter in question is mandatorily
required to be governed by Bermuda Law, in which case, subject to
Section 10.11.4, it will be governed by the applicable provisions of such Law.

10.11.2 All actions arising out of or relating to this Agreement shall be heard
and determined exclusively in any New York state or federal court sitting in the
Borough of Manhattan in The City of New York or in any Delaware state or federal
court sitting in city of Wilmington. The parties hereto hereby (a) submit to the
exclusive jurisdiction of any state or federal court sitting in either the
Borough of Manhattan of The City of New York or Wilmington, Delaware for the
purpose of any action arising out of or relating to this Agreement brought by
any party hereto, and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

 

14



--------------------------------------------------------------------------------

10.11.3 TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 10.11.3
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.11.3 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

10.11.4 In the event of a direct conflict between the provisions of this
Agreement and (i) any provision of the Governing Documents, or (ii) any
mandatory, non-waivable provision of the Bermuda Companies Act, such provision
of the Governing Documents or the Bermuda Companies Act shall control. If any
provision of the Bermuda Companies Act provides that it may be varied or
superseded by an agreement of the Initial Shareholder and the Sponsors or
otherwise, such provision shall be deemed superseded and waived in its entirety
if this Agreement contains a provision addressing the same issue or subject
matter.

10.11.5 If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future Laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

10.11.6 No Party hereto shall be liable to any of the other such Persons for
punitive, special, exemplary or consequential Damages, including Damages for
loss of profits, loss of use or revenue or losses by reason of cost of capital,
arising out of or relating to this Agreement or the transactions contemplated
hereby, regardless of whether based on contract, tort (including negligence),
strict liability, violation of any applicable deceptive trade practices act or
similar Law or any other legal or equitable principle, and each Party releases
each other Party from liability for any such Damages.

 

15



--------------------------------------------------------------------------------

10.12 Applicable Law. The Parties acknowledge that in certain instances a
provision of this Agreement may not be enforceable or that its enforceability
may be limited by applicable Law. Nevertheless, the Parties agree that they
intend to be bound by the terms of this Agreement and, if any provision is held
to be unenforceable, the Parties agree to use their reasonable efforts to
implement an alternative enforcement mechanism that would effect, as closely as
possible, the intent of the Parties as reflected in or provided by the
unenforceable provision. Moreover, each Party agrees that, if any corporate
formality or other procedure is not expressly mandated by Law or the provisions
of this Agreement to be taken by the Parties but the enforceability of any
provision of this Agreement would be enhanced if the Parties act in accordance
with such corporate formality or other procedure, the Parties agree to act in
accordance with such corporate formality or other procedure to the extent
recommended by counsel to the Company and its Subsidiaries in the relevant
jurisdiction.

10.13 Further Assurances. The Parties will sign such further documents, cause
such further meetings to be held, adopt such resolutions and do and perform and
cause to be done such further acts and things as may be necessary in order to
give full effect to this Agreement, the transactions contemplated by this
Agreement and every provision thereof.

10.14 Several Obligations. The obligations of each of the Parties under this
Agreement shall be several and not joint.

10.15 Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts), all of which together shall constitute a
single instrument.

10.16 VCOC. In the event that the Company ceases to qualify as an “operating
company” as defined in the first sentence of 29 C.F.R. Section 2510.3-101(c),
then the Parties shall cooperate in good faith to take all reasonable action
necessary to provide that the investment (or at least 51% of the investment,
valued at cost) of each Sponsor or its shareholders, that qualifies as a
“venture capital operating company” as defined in 29 C.F.R.
Section 2510.3-101(d) (each a “VCOC Investor”) shall continue to qualify as a
“venture capital investment” within the meaning of 29 C.F.R.
Section 2510.3-101(d).

10.17 Scope of Agreement. For purposes of this Agreement, Shares shall include
(i) Shares which the Initial Shareholder and the Sponsors own as of the date
hereof, (ii) any of the Company’s share capital issued to the Initial
Shareholder or the Sponsors or which the Initial Shareholder or the Sponsors may
hereafter acquire after the date of this Agreement, and (iii) all other
securities of the Company which may be issued in exchange for or in respect of
shares of capital stock beneficially owned by the Initial Shareholder or the
Sponsors (whether by way of stock split, stock dividend, combination,
reclassification, reorganization, or any other means).

[Signature pages follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Initial Shareholder and the Sponsors have
executed this Agreement as of the date first set forth above:

 

FREESCALE SEMICONDUCTOR HOLDINGS I, LTD. By:  

    /s/  Alan Campbell

  Name: Alan Campbell  

Title:   Senior Vice President and Chief Financial Officer

 

FREESCALE HOLDINGS L.P. By: Freescale Holdings GP, Ltd.   By:  

    /s/  Richard Beyer

    Name: Richard Beyer     Title:   Chairman



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V L.P. By:   Blackstone Management
Associates (Cayman) V L.P., its general partner By:   Blackstone LR Associates
(Cayman) V Ltd., its general partner By:  

    /s/  Chinh Chu

  Name: Chinh Chu   Title:   Senior Managing Director BLACKSTONE CAPITAL
PARTNERS (CAYMAN) V-A L.P. By:   Blackstone Management Associates (Cayman) V
L.P., its general partner By:   Blackstone LR Associates (Cayman) V Ltd., its
general partner By:  

    /s/  Chinh Chu

  Name: Chinh Chu   Title:   Senior Managing Director BCP (CAYMAN) V-S L.P. By:
  Blackstone Management Associates (Cayman) V L.P., its general partner By:  
Blackstone LR Associates (Cayman) V Ltd., its general partner By:  

    /s/  Chinh Chu

  Name: Chinh Chu   Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V L.P. By:   BCP V GP L.L.C.,
its general partner By:  

    /s/  Chinh Chu

  Name: Chinh Chu   Title:   Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP (CAYMAN) V-SMD L.P. By:   Blackstone Family GP L.L.C.,
its general partner By:  

    /s/  Chinh Chu

  Name: Chinh Chu   Title:   Senior Managing Director BLACKSTONE PARTICIPATION
PARTNERSHIP (CAYMAN) V L.P. By:   BCP V GP L.L.C., its general partner By:  

    /s/  Chinh Chu

  Name: Chinh Chu   Title:   Senior Managing Director



--------------------------------------------------------------------------------

BCP V CO-INVESTORS (CAYMAN) L.P. By:   Blackstone Management Associates (Cayman)
V L.P., its general partner By:   Blackstone LR Associates (Cayman) V Ltd., its
general partner By:  

    /s/  Chinh Chu

  Name: Chinh Chu   Title:   Senior Managing Director BLACKSTONE FIRESTONE
TRANSACTION PARTICIPATION PARTNERS (CAYMAN) L.P. By:   Blackstone Management
Associates (Cayman) V L.P., its general partner By:   Blackstone LR Associates
(Cayman) V Ltd., its general partner By:  

    /s/  Chinh Chu

  Name: Chinh Chu   Title:   Senior Managing Director BLACKSTONE FIRESTONE
PRINCIPAL TRANSACTION PARTNERS (CAYMAN) L.P. By:   Blackstone Management
Associates (Cayman) V L.P., its general partner By:   Blackstone LR Associates
(Cayman) V Ltd., its general partner By:  

    /s/  Chinh Chu

  Name: Chinh Chu   Title:   Senior Managing Director



--------------------------------------------------------------------------------

CARLYLE PARTNERS IV CAYMAN, L.P. By:   TC Group IV Cayman, L.P., its general
partner By:   CP IV GP, Ltd., its general partner By:  

    /s/  Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title:   Director CPIV CO-INVESTMENT CAYMAN, L.P.
By:   TC Group IV Cayman, L.P., its general partner By:   CP IV GP, Ltd., its
general partner By:  

    /s/  Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title:   Director CARLYLE ASIA PARTNERS II, L.P.
By:   CAP II General Partner, L.P., its general partner By:   CAP II, Ltd., its
general partner By:  

    /s/  Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title:   Director CAP II CO-INVESTMENT, L.P. By:  
CAP II General Partner, L.P., its general partner By:   CAP II, Ltd., its
general partner By:  

    /s/  Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title:   Director



--------------------------------------------------------------------------------

CEP II PARTICIPATIONS S.A.R.L SICAR By:  

    /s/  David B. Pearson

  Name: David B. Pearson   Title:   Director By:  

    /s/   Christopher Finn

  Name: Christopher Finn   Title:   Director

CARLYLE JAPAN PARTNERS, L.P. By:   CJP General Partner, L.P., its general
partner By:   Carlyle Japan Ltd., its general partner By:  

    /s/  Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title:   Director CJP CO-INVESTMENT, L.P. By:  
CJP General Partner, L.P., its general partner By:   Carlyle Japan Ltd., its
general partner By:  

    /s/  Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title:   Director



--------------------------------------------------------------------------------

P4 SUB L.P.1 By: Permira IV Managers L.P., its manager

By: Permira IV Managers Limited, its general partner

By:  

    /s/  Kees Jager

  Name: Kees Jager   Title:   As Alternate Director to Vic Holmes PERMIRA IV
L.P.2 By: Permira IV Managers L.P., its manager

By: Permira IV Managers Limited, its general partner

By:  

    /s/  Kees Jager

  Name: Kees Jager   Title:   As Alternate Director to Vic Holmes PERMIRA
INVESTMENTS LIMITED By: Permira Nominees Limited, as nominee By:  

    /s/  Kees Jager

  Name: Kees Jager   Title:   As Alternate Director to Vic Holmes

 

P4 CO-INVESTMENT L.P. By: Permira IV GP L.P., its manager By: Permira IV GP
Limited, its general partner By:  

    /s/  Kees Jager

  Name: Kees Jager   Title:   As Alternate Director to Vic Holmes



--------------------------------------------------------------------------------

TPG PARTNERS IV — AIV, L.P. By:   TPG GenPar IV-AIV, L.P., its general partner
By:   TPG GenPar IV-AIV Advisors, Inc., its general partner By:  

    /s/  Ronald Cami

  Name: Ronald Cami   Title:   Vice President TPG PARTNERS V — AIV, L.P. By:  
TPG GenPar IV-AIV, L.P., its general partner By:   TPG GenPar IV-AIV Advisors,
Inc., its general partner By:  

    /s/  Ronald Cami

  Name: Ronald Cami   Title:   Vice President TPG FOF V-A, L.P. By:   TPG GenPar
V, L.P., its general partner By:   TPG GenPar V Advisors, LLC, its general
partner By:  

    /s/  Ronald Cami

  Name: Ronald Cami   Title:   Vice President TPG FOF V-B, L.P. By:   TPG GenPar
V, L.P., its general partner By:   TPG GenPar V Advisors, LLC, its general
partner By:  

    /s/  Ronald Cami

  Name: Ronald Cami   Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“Affiliate,” shall mean, (a) with respect to any Sponsor, any other Person
Controlled directly or indirectly by such Sponsor, Controlling directly or
indirectly such Sponsor or directly or indirectly under the same Control as such
Sponsor, or, in each case, a successor entity to such Sponsor; provided,
however, that Affiliate shall not include the Initial Shareholder or any of its
direct and indirect subsidiaries or any other portfolio companies of the
relevant Sponsor or its Affiliates; and provided further, for the avoidance of
doubt, that all of the funds included in the definition of any Investor shall in
any event be considered Affiliates of each other fund of such Investor; and
(b) with respect to any Person who is not a Sponsor, another Person Controlled
directly or indirectly by such first Person, Controlling directly or indirectly
such first Person or directly or indirectly under the same Control as such first
person (for the purposes of this definition, “Control” (including, with
correlative meanings, the terms “Controlling,” “Controlled by” and “under common
Control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise).

“Agreement” shall have the meaning set forth in the Preamble.

“Bermuda Companies Act” means the Bermuda Companies Act 1981 and any successor
statute, as amended from time to time.

“Blackstone Investors” shall mean, as of any date, Blackstone Capital Partners
(Cayman) V L.P., Blackstone Capital Partners (Cayman) V-A L.P., BCP (Cayman) V-S
L.P., Blackstone Family Investment Partnership (Cayman) V L.P., Blackstone
Family Investment Partnership (Cayman) V-A L.P., Blackstone Participation
Partnership (Cayman) V L.P., BCP V Co-Investors (Cayman) L.P., Blackstone
Firestone Transaction Participation Partners (Cayman) L.P., and Blackstone
Firestone Principal Transaction Partners (Cayman) L.P., and their respective
Permitted Transferees, in each case only if such Person then owns, directly or
through such Person’s pro rata share of the Initial Shareholder’s ownership in
the Company, any Shares.

“Board” shall have the meaning set forth in Section 3.1.

“Bye-laws” shall mean the bye-laws of the Company, as amended from time to time.

“Carlyle Investors” shall mean, as of any date, Carlyle Partners IV Cayman, LP,
CPIV Coinvestment Cayman, LP, Carlyle Asia Partners II, LP, CAP II
Co-Investment, LP, CEP II Participations, S.a r.l. SICAR, Carlyle Japan
Partners, L.P., and CJP Co-Investment, L.P., and their respective Permitted
Transferees, in each case only if such Person then owns, directly or through
such Person’s pro rata share of the Initial Shareholder’s ownership in the
Company, any Shares.

“Change of Control” shall mean any transaction or series of related transactions
(whether by merger, consolidation or sale or transfer of the Shares or assets
(including stock of its

 

1



--------------------------------------------------------------------------------

Subsidiaries), or otherwise) as a result of which a Person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) that is not one of the Sponsors
(or any Affiliate of such Sponsor, or any officer, director, or employee of such
Sponsor or its Affiliates) obtains beneficial ownership, directly or indirectly,
(i) of Shares which represent more then 50% of the total voting power in the
Company or (ii) by lease, license, sale or otherwise, of all or substantially
all of the assets of the Company and its Subsidiaries on a consolidated basis.

“Closing Date” shall mean the date of the closing of the sale of shares of
Shares to the underwriters in the Initial Public Offering;

“Company” shall have the meaning set forth in the Preamble.

“Confidential Information” shall have the meaning specified in Section 7.3.

“Controlled Company” shall mean a company of which more than 50% of the voting
power is beneficially owned by the Initial Shareholder and the Sponsors.

“Creditors’ Rights” means applicable bankruptcy, insolvency or other similar
Laws relating to or affecting the enforcement of creditors’ rights generally and
to general principles of equity.

“Damages” means all losses, costs, liabilities, damages, and expenses (including
costs of suit and reasonable attorney’s fees).

“Director” shall have the meaning set forth in Section 3.1.

“Effective Time” shall mean the closing of the Initial Public Offering.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
or any similar federal statute then in effect, and a reference to a particular
section thereof shall be deemed to include a reference to the comparable
section, if any, of any such similar federal statute.

“Governing Documents” shall mean the Memorandum and Bye-laws.

“Governmental Authority” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign or other government; or
(iii) governmental or quasi governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or entity and any court or other tribunal).

“Information” shall mean the books and records of the Company or any of its
direct or indirect Subsidiaries and information relating to their respective
properties, operations, financial condition and affairs.

“Initial Public Offering” shall mean the initial underwritten Public Offering of
the Company registered on Form S-1 (or any successor form under the Securities
Act and the rules promulgated thereunder, as amended from time to time).

 

2



--------------------------------------------------------------------------------

“Insider Trading Policy” shall mean the insider trading policy in the agreed
form, to be adopted by the Board on behalf of the Company and its direct and
indirect Subsidiaries.

“Investor” means the Blackstone Investors, the Carlyle Investors, the Permira
Investors and the TPG Investors or any member thereof.

“Investors Agreement” shall mean the Amended and Restated Investors Agreement by
and among Freescale Holdings L.P., Freescale Semiconductor Holdings I, Ltd.,
Freescale Semiconductor Holdings II, Ltd., Freescale Semiconductor Holdings III,
Ltd., Freescale Semiconductor Holdings IV Ltd., Freescale Semiconductor Holdings
V, Inc., Freescale Semiconductor Inc. and certain Freescale Holdings L.P.
Investors and certain Stockholders of Freescale Semiconductor Holdings I, Ltd.,
dated as of the date hereof.

“Law” means any applicable constitutional provision, statute, act, code
(including the United States Internal Revenue Code of 1986, as amended from time
to time), law, regulation, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretative or advisory
opinion or letter of a Governmental Authority and shall include, for the
avoidance of any doubt, the Bermuda Companies Act.

“Majority Sponsor Approval” shall mean the written approval of a majority of the
Sponsors acting through the Sponsor Designees. For purposes of Majority Sponsor
Approval, each Sponsor’s Sponsor Designees shall be entitled to one vote
regardless of the actual number of Sponsor Designees a Sponsor has available for
consideration and voting on such matters.

“Memorandum” shall mean the Memorandum of Association of the Company, as amended
from time to time.

“Officer” means any Person designated as an officer of the Company, but such
term does not include any Person who has ceased to be an officer of the Company.

“Ownership Percentage” means, as of any date of determination, the quotient of
(i) the sum of (x) the number of Shares a Sponsor owns directly or indirectly,
or with respect to which such Sponsor has, directly or indirectly, the authority
and power to vote pursuant to a power of attorney, proxy or otherwise (in each
case excluding the Shares owned by the Initial Shareholder in (y) below); and
(y) the number of Shares representing such Sponsor’s pro rata share of the
Shares owned, directly or indirectly, by the Initial Shareholder, divided by
(ii) the total issued and outstanding Shares as of such date of determination,
expressed as a percentage.

“Permira Investors” shall mean, as of any date, Permira IV L.P.2, Permira
Investments Limited, P4 Co-Investment L.P. and P4 Sub L.P.1, Uberior
Co-Investments Limited, European Strategic Partners, European Strategic Partners
Scottish B, European Strategic Partners Scottish C, European Strategic Partners
1-LP, ESP Co-investment Limited Partnership, ESP II Conduit LP, ESP 2004 Conduit
LP, ESP 2006 Conduit LP, ESP Tidal Reach LP, Edcastle Limited Partnership, North
American Strategic Partners, L.P., Rose Nominees Limited a/c 21425, A.S.F.
Co-Investment Partners III, L.P., Wilshire U.S. Private Markets Fund VII, L.P.,
Wilshire Private Markets Short Duration Fund I, L.P. and Partners Group Access
III, L.P., Inc., and their respective Permitted Transferees, in each case only
if such Person then owns, directly or through such Person’s pro rata share of
the Initial Shareholder’s ownership in the Company, any Shares.

 

3



--------------------------------------------------------------------------------

“Permitted Transferee” shall mean, in respect of any Person, (i) any Affiliate
of such Person, or (ii) any successor entity or with respect to a Person
organized as a trust, any successor trustee or co-trustee of such trust. In
addition, any Person shall be a Permitted Transferee of the Permitted
Transferees of itself and any member of a Sponsor shall be a Permitted
Transferee of any other member of such Sponsor.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Public Offering” shall mean a public offering and sale of equity securities for
cash pursuant to an effective registration statement under the Securities Act
and the rules promulgated thereunder, as amended from time to time.

“Registration Rights Agreement” shall mean the Amended and Restated Registration
Rights Agreement by and among Freescale Holdings L.P., Freescale Semiconductor
Holdings I, Ltd., and certain Freescale Holdings L.P. Investors, dated as of the
date hereof.

“Representatives” shall mean such Sponsor’s respective directors, managers,
officers, partners, members, principals, employees, professional advisers and
agents.

“Resign, Resigning or Resignation” means the resignation, withdrawal or
retirement of a Director from the Board.

“SEC” means the Securities and Exchange Commission under the Securities Exchange
Act of 1934.

“Securities Act” means the U.S. Securities Act of 1933, as amended, or any
similar federal statute then in effect, and a reference to a particular section
thereof shall be deemed to include a reference to the comparable section, if
any, of any such similar federal statute.

“Shares” means common shares, par value $0.01 per share, of the Company.

“Sponsors” shall have the meaning set forth in the Preamble.

“Sponsor Transaction” means any transaction involving the Company or any of its
Subsidiaries, on the one hand, and any of the Sponsors or their Affiliates, on
the other hand, with a cost or expected value of $5,000,000 or more.

“Subsidiary” of a Person means (i) any corporation or other entity a majority of
the capital stock of which having ordinary voting power to elect a majority of
the board of directors or similar body performing such governance functions is
at the time owned, directly or indirectly, with power to vote, by such Person or
any direct or indirect Subsidiary of such Person or (ii) a partnership in which
such Person or any direct or indirect Subsidiary is a general partner.

 

4



--------------------------------------------------------------------------------

“TPG Investors” shall mean, as of any date, TPG Partners IV — AIV, L.P., TPG
Partners V — AIV, L.P., TPG FOF V-A, L.P. and TPG FOF V-B, L.P., and their
respective Permitted Transferees, in each case only if such Person then owns,
directly or through such Person’s pro rata share of the Initial Shareholder’s
ownership in the Company, any Shares.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise. For the avoidance of doubt, it shall constitute a
“Transfer” (a) if a transferee is not an individual, a trust or an estate, and
the transferor or an Affiliate thereof ceases to control such transferee or
(b) with respect to a holder of Shares which was formed for the purpose of
holding Shares, there is a Transfer of the equity interests of such holder other
than to a Permitted Transferee of such holder or of the party transferring the
equity of such holder.

“VCOC Investor” shall have the meaning set forth in Section 10.16.

“Warrant” shall mean that warrant agreement between the Initial Shareholder and
the Company dated as of December 1, 2006.

 

5



--------------------------------------------------------------------------------

SCHEDULE I

INITIAL BOARD OF DIRECTORS OF THE COMPANY

 

Name

  

Title

Chinh E. Chu    Director Thomas H. Lister    Director John W. Marren    Director
Paul C. Schorr, IV    Director Peter Smitham    Director Gregory L. Summe   
Director Claudius E. Watts IV    Director Daniel J. Heneghan    Director J.
Daniel McCranie    Director Richard M. Beyer    Director



--------------------------------------------------------------------------------

SCHEDULE II

AUDIT COMMITTEE MEMBERS

 

Audit Committee:

Daniel J. Heneghan (Chair) Thomas H. Lister Claudius E. Watts IV J. Daniel
McCranie Paul C. Schorr, IV



--------------------------------------------------------------------------------

SCHEDULE III

NOMINATING AND CORPORATE GOVERNANCE COMMITTEE MEMBERS

 

Nominating and Corporate Governance Committee:

Chinh Chu John W. Marren Peter Smitham Claudius E. Watts IV



--------------------------------------------------------------------------------

SCHEDULE IV

COMPENSATION COMMITTEE MEMBERS

 

Compensation Committee:

Peter Smitham (Chair)

Gregory L. Summe

Chinh Chu

John W. Marren



--------------------------------------------------------------------------------

SCHEDULE V

FINANCE COMMITTEE MEMBERS

 

Finance Committee:

Thomas H. Lister (Chair)

Claudius E. Watts IV

John W. Marren

Chinh Chu

Daniel J. Heneghan